Citation Nr: 0831759	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-07 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial schedular evaluation for 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling from January 12, 2004.

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
January 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2004 and March 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2008.  A transcript of that 
hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection (in this case, January 12, 2004), a 
practice known as "staged" ratings.  Id.  Inasmuch as the 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity, 
manifested by flattened affect, disturbances in motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.

2.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation of 50 
percent for the veteran's PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2007).

2.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in February 2004, September 
2005, March 2006, July 2007, and May 2008.  Specifically 
regarding VA's duty to notify, the notifications to the 
veteran apprised him of what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims such as the 
one now before the Board.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected PTSD would appear to fall squarely within 
the fact pattern above.  Thus, no additional VCAA notice was 
required with respect to the issue on appeal.  In any event, 
a May 2008 letter to the veteran notified him in accordance 
with Vazquez-Flores.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.

II. Background

The veteran was afforded a VA PTSD examination in March 2004.  
At this examination, the veteran reported that prior to 
service, he did not have any behavior or conduct problems; 
however, after returning from service, he was involved in 
several fights, and would go to bars, drink, and pick fights.  
On examination, the examiner reported that the veteran had no 
delusions or hallucinations, and noted that although the 
veteran did report prior suicidal ideation with plan, he 
indicated that he had no such plans or intent at the time of 
the examination.  The examiner noted that the veteran was 
appropriately dressed, and that his grooming was very good.  
He was oriented to person, place and time.  Although he did 
have some short term memory difficulty, the examiner felt 
this could have been due to anxiety.  The examiner noted no 
obsessive or ritualistic behaviors, no problems with impulse 
control, and stated that the rate and flow of speech were 
within normal limits.  The veteran did not report panic 
attacks, but reported symptoms of depression, depressed mood, 
feeling helpless, hopelessness, and difficulty sleeping.

The examiner noted that the veteran had several associated 
art degrees, was trained and licensed in real estate, and had 
worked for the same company for the past 37 years, until he 
retired sometime in the last year.  Regarding his social 
relationships, the examiner noted that the veteran had never 
been married, but had been in several intimate relationships, 
and indicated that he did not have much success with 
relationships because he was "too controlling."  The 
veteran reported that he used to enjoy fishing and hunting 
with friends, but since returning from Vietnam, being on the 
water triggered memories of being fired upon.  The examiner 
noted that overall the veteran exhibited some antisocial 
types of traits, and had difficulties with relationships, 
including intimate relationships, noting that the veteran 
appeared to have a fear of intimacy, particularly due to a 
fear of loss.  The examiner diagnosed the veteran with PTSD, 
recurrent major depression, a personality disorder, not 
otherwise specified, and assigned a GAF score of 60.

A letter from the veteran's section manager, D.D., at Verizon 
Communications noted that the veteran's behavior was always 
very aggressive towards supervision and his co-workers.  The 
section manager noted that the veteran was purposely isolated 
on the night shift where he would be able to work without 
causing undo stress to others.  D.D. noted that the veteran 
thought his opinion was always right, and would never 
consider the point of view of others, and noted that the 
veteran would attempt to control and dominate his co-workers 
in meetings, and even made threats to some of his co-workers.  
The veteran's supervisor stated that many of his co-workers 
were afraid of him.  D.D. noted that he always felt as if the 
veteran was a loose cannon that could have snapped at 
anytime.

A June 2005 psychological assessment by the Battle Creek 
VAMC, included a diagnosis of PTSD and assigned a GAF of 38, 
with the examiner noting limited social support, and a lack 
of motivation.  The examiner stated that the veteran's speech 
was clear and coherent, his memory were intact, although his 
affect was subdued, and noted that the veteran denied 
homicidal or suicidal ideations and auditory hallucinations.  
At this examination, regarding his employment, the veteran 
noted that he worked for the general telephone company of 
Indiana for 37 years and that he was lucky to keep the job, 
and felt it was primarily because he generally worked nights 
and was not around a lot of people.  He noted that he had 
trouble with authority and quit in November 2003.

The record also contains progress notes from the Fort Wayne 
VA medical center (VAMC) dated from October 2004 through 
November 2005.  During this time period, the veteran's GAF 
scores ranged from 40 to 50 until September 2005, when an 
examiner rendered a GAF of 65.  A December 2004 entry shows 
that the veteran's thought processes were linear and goal 
directed, and he was oriented times three; a January 2005 
entry included a GAF of 45, and the mental status examination 
noted that the veteran was alert, his mood and affect were 
depressed, his thought content was sad, and his insight and 
concentration were fair.  An August 2005 treatment note shows 
that the veteran was alert and oriented; his mood was 
moderately depressed and anxious, his affect was blunted, and 
his thought content/process was unremarkable.  His speech was 
normal, and his insight and judgment were fair.  The examiner 
noted a GAF score of 45.  A September 2005 treatment report 
includes a GAF score of 65, and indicates that the veteran 
denied homicidal or suicidal ideations, and experienced no 
overt delusions or hallucinations, and had fairly good 
cognitive functions and adequate judgment.

Overall, during this time period the veteran's mood and 
affect varied, (the record indicates that he was frequently 
depressed and anxious); however, his insight and judgment 
remained fair, his speech was normal, and his thought 
content/process was linear and goal directed, i.e., 
unremarkable.

The record contains inpatient treatment records dated from 
October 12, 2005, through October 27, 2005, noting that the 
veteran voluntarily admitted himself to the PTSD program.  On 
examination, the examiner assigned a GAF of 39/41, and noted 
that he was alert and oriented times three, his speech was 
clear and coherent, and his insight and judgment were good.  
The examiner reported no evidence of psychosis in the 
veteran, and noted that he did not voice any suicidal or 
homicidal ideations.

The record also contains affidavits from the veteran's 
mother, sister, and friend submitted in January 2006, 
describing his PTSD symptoms, which included depression, 
irritability, difficulty concentrating, a bad temper and mood 
swings.

The veteran was afforded a VA PTSD examination in February 
2006.  On examination, the examiner reported that the veteran 
was dressed neatly, of average grooming and hygiene, and 
noted that he was alert and fully oriented, with average 
memory and concentration.  His speech was fluent, with normal 
rate and well articulated, and his speech patterns were 
logical, relevant, coherent and goal directed.  He denied 
hallucinations, delusions, suicidal or homicidal thoughts, 
ritualistic or obsessive behavior, and disorders of thought 
or communication.  The examiner noted that the degree of the 
veteran's psychosocial dysfunction was not immediately clear 
because, although the veteran reported a tendency to socially 
isolate himself, he also reported taking trips to visit 
family, having his mother come to visit him at his house for 
3 weeks, attending several activities with his 15-year old 
daughter, including dances, and going to AmVets every other 
week to socialize with friends.  Based on these reports, the 
examiner noted that the veteran's level of reduced social 
activity was moderate at worst, assigned a GAF score of 60 
for the veteran's PTSD alone, and noted that overall his 
symptoms appeared to be of mild to moderate severity, 
occurring on an ongoing basis.  

The veteran was afforded another VA PTSD examination in 
January 2007.  At this examination, the veteran reported that 
he worked for the telephone company for 36 years, resigning 
in 2003.  The veteran contends that he was forced to resign 
because of his PTSD and his inability to work with others.  
On examination, the examiner noted that the veteran was 
oriented in all three spheres, and there was no impairment of 
thought processes or communication, no delusions or 
hallucinations, no suicidal or homicidal ideations, plans, or 
intent, and he presented with good hygiene.  The veteran 
denied any problems with memory loss or impairment (both 
short and long-term), but stated that he obsessively checked 
doors, windows, and locks to make sure that the home was 
secure, and he stated that he regularly slept with a firearm.  
The examiner noted no history of panic attacks or daily 
depression, but noted some impaired impulse control, stating 
that at times in the past the veteran has shouted, yelled, 
threatened people, and thrown objects.  The examiner noted 
that social/interpersonal relationships were more minimal 
than previously reported, as were leisure activities, noted 
that the veteran's medications had been increased, and he 
attended an inpatient program in October 2005.  The examiner 
assigned a GAF score of 55.

Progress notes from the Fort Wayne VAMC, dated from January 
2006 through May 2008, contain a February 2006 entry noting a 
GAF score of 65; and an August 2007 entry noting a 
constricted affect, depressed mood, recurrent frustration and 
anger, good cognitive functions, reduced concentration, 
thoughts "jumping everywhere", and adequate judgment.  
There were no delusions or hallucinations, and the examiner 
assigned a GAF of 60.  This August 2007 treatment note 
appears consistent with the remainder of the PTSD notes dated 
during the period from January 2006 through May 2008.

At the veteran's July 2008 Board hearing, the veteran 
reported that he experienced panic attacks two or three times 
a week, trouble concentrating, impulse control problems and 
little to no social interaction, noting that he did not go to 
AmVets to socialize, but rather would grab something to eat 
and then leave.

III. Higher initial PTSD rating

Initially, the Board notes that the veteran has been in 
receipt of temporary total evaluations from October 12, 2005 
until November 30, 2005; and from April 27, 2007 through May 
31, 2007, under 38 C.F.R. § 4.29 because he was hospitalized 
for over 21 days due to his service-connected PTSD.  As such, 
the Board will not consider these two periods of time when 
evaluating the degree of disability of the veteran's service-
connected PTSD, but instead will focus on the schedular 
rating.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles him to a rating higher than 30 
percent at any point since the initial award of service 
connection.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

In this case, the Board finds that the veteran is entitled to 
a higher 50 percent evaluation for his service connected PTSD 
from the initial award of service connection-January 12, 
2004.  Here, although the evidence of record does not show 
several symptoms which are indicative of a higher 50 percent 
evaluation, including: circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (besides one March 2004 indication 
of short-term memory difficulty thought to be the result of 
anxiety), or impaired abstract thinking; the evidence clearly 
shows difficulty in establishing and maintaining effective 
work relationships, and disturbances of motivation and mood, 
and the veteran has been consistently assigned GAF scores in 
PTSD treatment sessions at the Fort Wayne VAMC which range 
from 40 through 50 during the time period from October 2004 
through August 2005; and scores ranging from 60 through 65 in 
progress notes from September 2005 forward, suggesting he 
experiences some PTSD symptoms indicative of a higher (50 
percent) evaluation.

Specifically, regarding disturbances of motivation and mood, 
the March 2004 examiner noted symptoms of depression, and 
feelings of helplessness and hopelessness; a January 2005 
entry from the Fort Wayne VAMC noted that the veteran's mood 
and affect were depressed; and a June 2005 psychological 
assessment noted a lack of motivation.  Further, the January 
2007 examination noted daily depression, and impaired impulse 
control, noting that the veteran shouts, yells, throws 
objects and threatens people; and affidavits from the 
veteran's mother, sister and friend also reported 
irritability, a bad temper, and mood swings. 

Additionally, the evidence shows that the veteran experiences 
difficulty in establishing and maintaining effective work and 
social relationships.  For example, a letter from the 
veteran's manager described his aggressive behavior towards 
his co-workers and supervisors, noting that he was purposely 
isolated on the night shift where he would be able to work 
alone without causing others stress.  The veteran's prior 
manager also noted that the veteran would attempt to control 
and dominate his co-workers at meetings, and even threatened 
some of his co-workers, noting that many of them were afraid 
of the veteran.  Additionally, although a February 2006 VA 
examiner described the veteran's level of reduced social 
activity as moderate at its worst, the veteran in his July 
2008 Board hearing, stated that he had little or no social 
interaction, noting that he had no friends, and that his 
family relationships were strained.

Lastly, the January 2007 examiner suggested that the 
veteran's PTSD had grown worse, noting that his medications 
had been increased, the veteran had decreased his social 
interactions, and the examiner assigned a GAF score of 55, 
which is lower than previously noted GAF scores in outpatient 
treatment records dated just prior to the 2007 examination.

Regarding GAF scores, the Board notes that although progress 
notes from the Fort Wayne Indiana VAMC noted scores ranging 
from 40 to 50, which suggest serious symptoms, the symptoms 
described in the progress notes do not support GAF scores in 
this range.  Specifically, all the progress notes during this 
time frame noted that besides a depressed and blunted affect 
and mood, the veteran's thought process was linear and goal 
directed, his speech was normal, he was oriented times three, 
and his insight and judgment were fair/adequate.  Further, 
although a June 2005 psychological assessment noted a GAF of 
38, again suggesting serious symptoms, the examiner reported 
that the veteran's speech was clear and coherent, his memory 
was intact, and he denied homicidal or suicidal ideations or 
auditory hallucinations.

In summary, although the veteran does not present with many 
of the symptoms indicative of a 50 percent evaluation, the 
Board finds that the documentation regarding his difficulty 
in establishing and maintaining effective work and social 
relationships, his disturbances of motivation and mood, in 
conjunction with GAF scores representing serious symptoms in 
the time period between October 2004 and November 2005, 
(although the scores are not supported by the symptoms noted 
in the progress notes), when taken together, warrant a higher 
50 percent evaluation.

The veteran is not entitled to a 70 percent evaluation 
because it has not been shown that the veteran's PTSD has 
resulted in deficiencies in most areas.  The veteran's 
judgment and thinking has been consistently described as 
adequate and unremarkable, (besides one August 2007 progress 
note entry stating that the veteran's thoughts were jumping), 
and there is no evidence of symptoms such as suicidal or 
homicidal ideation; no evidence of speech that is 
intermittently illogical, obscure, or irrelevant; no evidence 
of near-continuous panic or depression affecting the ability 
to function independently, appropriately, and effectively; no 
evidence of spatial disorientation; and no evidence of 
neglect of personal appearance and hygiene.  Further, the 
January 2007 examination represents the first and only 
indication of obsessional rituals, with the veteran noting 
that he obsessively checks doors, windows, and locks to make 
sure that the home is secure.  Both the March 2004 and 
February 2006 VA examinations specifically noted that the 
veteran denied ritualistic or obsessive behavior.  Further, 
although the veteran experiences impaired impulse control, 
this has been accounted for in the increased 50 percent 
evaluation.

There is some evidence of difficulty-but not inability-to 
establish and maintain effective relationships.  For example, 
although the veteran acknowledged problems with authority 
figures, which is supported by the letter from the veteran's 
supervisor noting that he was very aggressive towards 
supervision and would attempt to control and dominate his co-
workers, some of whom were afraid of him; the veteran also 
reported that he took trips to visit his family, attended 
several activities with his 15-year old daughter, and went to 
AmVets to socialize every other week.  Based on this 
evidence, the February 2006 VA examiner noted that the 
veteran's level of reduced social activity was moderate at 
worst.  Regarding his level of occupational impairment, the 
veteran managed to hold a full-time job for 36 years until he 
resigned.  Overall, the veteran is not deficient in most 
areas, such as judgment, and thinking, and in fact, he 
appears able to maintain family and social relationships, and 
function at a moderate level.

In sum, taking into account all of the medical evidence of 
record, the Board finds that the veteran's PTSD more nearly 
approximates the criteria required for a 50 percent rating 
from January 12, 2004, but a higher (70 percent) evaluation 
at any point since the initial award of service connection is 
not warranted.  

IV. TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2007).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service connected for PTSD at 
50 percent disabling, tinnitus at 10 percent disabling, and 
hearing loss which has been determined to be noncompensable.  
Thus, with the veteran's combined service-connected 
disabilities rated at less than 70 percent, and no single 
disability rated at 60 percent disabling, an award of TDIU is 
not warranted based on disability percentages.  38 C.F.R. 
§ 4.16(a).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The veteran contends that he should be entitled to individual 
unemployability because his PTSD prevents him from obtaining 
gainful employment and he contends that his PTSD symptoms 
forced him to resign from his job at Verizon communications.

In this case, on his application for individual 
unemployability, the veteran stated that he last worked full 
time in November 2003, and noted that the date his disability 
affected his employment was October 2003.  He noted that he 
was employed by Verizon as a technician/database 
administrator, from June 1968 through November 2003, and his 
application did not note whether he had lost time from work 
due to service-connected disability. 

Regarding his educational background, the information of 
record suggests that the veteran has a variety of skills that 
would be valuable to potential employers.  Specifically, on 
his application for TDIU, the veteran stated that he 
completed high school and two years of college, and noted 
that he attended classes at a technical training school while 
working for Verizon.  Further, the veteran noted that he had 
several associated art degrees, and was trained and licensed 
in real estate.  See March 2004 VA examination.  The 
veteran's educational background is one factor which suggests 
that the veteran would likely be capable of securing gainful 
employment in some capacity.

Additionally, after considering the veteran's employment 
history, although it is clear that the veteran experienced 
problems at work interacting with co-workers and had trouble 
with supervisors, he was able to maintain his employment for 
37 years, and nothing in the record indicates that he was 
fired or asked to leave due to service-connected disability.

It is undisputed that, if he was working, his service-
connected disabilities would have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1 (2007).  Here, the veteran is in receipt of a 50 
percent rating for his PTSD, and a 10 percent evaluation for 
his tinnitus, which is intended to compensate him for loss of 
working time due to his disabilities.  

Further, the evidence does not suggest an unusual disability 
picture, nor does the record suggest that the veteran's 
service-connected problems have resulted in frequent periods 
of hospitalization.  The evidence does show that the veteran 
voluntarily checked himself into inpatient PTSD treatment 
from October 12, 2005 until November 30, 2005; and from April 
27, 2007 through May 31, 2007; however, these are the only 
two periods of hospitalization, and the evidence reveals that 
the veteran voluntarily admitted himself to the clinic, 
(rather than an admission as a result of an emergency or 
increase in symptomatology), and the progress notes during 
his time spent in the clinic do not show a worsening of his 
PTSD symptoms, or level of functioning; rather, the inpatient 
progress notes reveal no significant change in the symptoms 
he experienced prior to admitting himself to inpatient 
treatment.  In this case, the PTSD symptoms the veteran 
experiences are specifically contemplated by the rating 
criteria, as are the problems due to tinnitus and hearing 
loss.  Given the lack of evidence showing unusual disability 
that is not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral to the VA 
Central Office for consideration of an extraschedular 
consideration is not warranted.

In light of the foregoing, the Board finds that award of a 
total rating based on individual unemployability by reason of 
service-connected PTSD, tinnitus, and hearing loss, is not 
warranted.


ORDER

Entitlement to a higher (50 percent) rating for PTSD, 
effective January 12, 2004, is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


